DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application claims priority to Chinese application CN202110066701.5 filed 1/19/2021. Applicant cannot rely upon the foreign priority papers to overcome this rejection because a translation of said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15. The effective filing date of the application is therefore 12/23/2021.
Claims 1-4 are pending. 

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.   Specifically, figure 5 contain sequences that are not identified by sequence identifier numbers.  If the sequences can be found in the sequence listing it would be remedial to insert the appropriate SEQ ID NO:s.  If not, a substitute paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, CRF and letter stating that the contents of the sequence listing and the CRF are the same and contain no new matter is required.    The nature of the non-compliance did not preclude the examination on the merits of the instant application, the results of which follow.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 9, ¶63 and 68.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.


Claim Interpretations
The claims appear to be a translation from the parent document. There are several terms that do not appear to have translated correctly. 
Claim 1 recites that lentivirus are “transformed” by IL-15. The specification teaches that this means that the virus is produced by recombinant means to comprise IL-15. The nucleic acid encoding IL-15 under control of a promoter is introduced into the recombinant lentiviral genome. This step is interpreted to be introducing a nucleic acid encoding IL-15 into a lentiviral vector.
Claim 1 further recites “transforming the lentiviral vector into porcine skeletal myoblasts to promote the porcine skeletal myoblasts to overexpress IL-1”. The cell is transfected with the lentiviral vector comprising IL-15. There is no promoter so it is not clear how the transformation promotes the myoblasts to overexpress IL-15. It appears that this claim should recite that the porcine skeletal myoblasts  are transfected with lentiviral vector comprising the nucleic acid which is under control of a promoter which leads to overexpression of IL-15. This begs the question of which promoter is necessary to overexpress IL-15. 
Hence, claim 1 will be evaluated on the basis of the broadest reasonable interpretation as set forth above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 refer to S11-S13 and S21-S23 wherein neither the specification nor the claims indicate that S has a particular meaning. It is unclear if it is an abbreviation or if the term indicates a step in which case there is missing S1-S10 and S14-S20. This means that the scope of the claims is unclear as it is unclear if more steps are necessary, for example. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite a method that requires as an essential element a construct that mediates the effect. The method is drawn to “overexpressing IL-15 in porcine skeletal myoblasts”. The method involves producing a recombinant lentiviral vector comprising the nucleic acid of IL-15. The method concludes with transforming cells with this vector with the end goal being “to promoter the porcine skeletal myoblasts to overexpress IL-15. As such the claims are drawn to a very general and basic set of steps which do not lead to overexpression of the IL-15. As well, claims 3 and 4 refer to S11-S13 and S21-S23 which are not described in the specification as to have any relevant meaning. 
The specification teaches production of the vector in detail. This method uses a single vector GV492 which comprises the following 

    PNG
    media_image1.png
    439
    594
    media_image1.png
    Greyscale

The pUbi appears to be the promoter controlling expression of the inserted gene. This vector is known in the art but little specifics can be found. (This has led to a rejection of the claim directed thereto for written deposit, below.) However, as regards the rejection for lack of description, an adequate written description of the invention defined by the claims requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is the knowledge in the prior art and/or a description as to the availability of a representative number of species of claimed nucleic acid sequences.  Neither functional nor structural characteristics of any of these molecules can be predicted a priori.  Here, the claims require a lentiviral vector that can overexpress IL-15 in porcine skeletal myoblasts. Little information as to how to accomplish this is provided for except that the methods in the specification use GV492. 
The Fiers court stressed that “conception of a DNA . . . requires a definition
of that substance other than by its functional utility.”69 The court related
conception to written description, stating, “If a conception of a DNA requires a
precise definition, such as by structure, formula, chemical name, or physical
properties, as we have held, then a description also requires that degree of
specificity. To paraphrase the Board, one cannot describe what one has not
conceived.”70

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2and 4 are rejected under 35 U.S.C. 112, first paragraph, because the specification in claim 2 refers to biological deposits to satisfy the “how to make” requirement, but fails to specify the details of the vector such that one of skill in the art can produce the recited expression vector.
More particularly, claim 2 is drawn to or encompasses use of a specific vector called GV492.  As such, this application discloses a vector that is encompassed by the definitions for biological material set forth in37 C.F.R. 1.801.  Because it is apparent that this biological material is essential for practicing the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be known and readily available to the public as detailed in 37 C.F.R. 1.801 through 1.809. 
It is unclear that the vector will be readily available to the public or that the written instructions are sufficient to reproducibly construct this biological material from starting materials known and readily available to the public.  Therefore, in order for a deposit to meet al criteria set forth in 37 C.F.R. 1.801 through 1.809, Applicant or Assignee must provide assurance of compliance with provisions of 37 C.F.R. 1.801-1.809 in the form of a declaration or Applicant’s representative must provide a statement.  The content of such a declaration or statement is suggested by the encoded attachment.  Because such deposit will not have been made prior to the effective filing date of the instant application, Applicant is required to submit a verified statement from a person in a position to corroborate the statement that the biological material which had been deposited is the biological material specifically identified in the applicants as filed (37 C.F.R. 1.804).  Such a statement need not be verified if the person is an agent or attorney registered to practice before the Office.  Applicant is also reminded that the specification must contain reference to the deposit, including deposit (accession) number, date of deposit, name and address of the depository, and the complete taxonomic description.
Since the invention does not recite use of any lentiviral vector but instead specifically claims the previously listed ones, they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  The specification does not set forth  Furthermore, the art does not apparently teach the recited cell lines.  Therefore, applicants must deposit the specific cell line with docket number O-2707 recited in the claims and thus satisfy the deposit requirement under 37 CFR 1.801-1.809.  The MPEP teaches (37 CFR 1.801-1.809)
For each deposit made pursuant to these regulations, the specification shall contain:(1) The accession number for the deposit; (2) The date of the deposit; (3) A description of the deposited biological material sufficient to specifically identify it and to permit examination; and (4) The name and address of the depository. Furthermore, the biological material must be deposited at an acceptable depository.  The recited depository, Center for Technology Transfer of the University of Pennsylvania, does not appear to be an acceptable depository, a list of which can be found in the MPEP.  The MPEP teaches (see 37 CFR 1.803): 
An organization may be recognized as suitable by the Office if the procedure and conditions specified in  37 CFR 1.803(a)(2) and 37 CFR 1.803(b) are followed. Generally, it is not the intention of the Office to recognize as suitable any organization where the need for a suitable depository for patent purposes is being met by depositories recognized as IDAs under the Budapest Treaty. Suitability will be judged by the Commissioner, based on need and the information supplied by the organization seeking status, and information obtained from other sources that may be consulted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Blanton et al (Thesis, 1998, pages 1-149) in view of O’Leary et al (Scientific Reports, 2017, pages 1-12) and Kang et al (Cell Communication and Signaling, 2018, pages 1-11) and Jackson et al (FEBS J, 2013, pages 827-839).
In the art, it has been demonstrated that skeletal myoblasts can be used for gene transfer with improved efficacy. Blanton (page 11 and 98) teach the transduction of myoblasts which are porcine skeletal muscle myoblasts (page vi).  One would turn to the art for a preferred gene component. To this end, O’Leary teaches the enhancement of human myotube development by incubating IL-15 with myotubes and establishes that it is a proper therapeutic target (see page 1). rIL-15 affected the thickness of myotubes (MTT) and enhanced nuclear fusion index (NFI) and mitigated inflammatory skeletal muscle loss.  
Our studies were primarily designed to firstly examine the functional effect of IL-15 in human myogenesis
and revealed that IL15 had a marked effect on increasing MTT, NFI and the number of myonuclei per myotube (Fig. 1).

Kang teaches the impact of IL-15 on muscle regeneration and establishes that it is a novel therapy for muscle injury (see page 1). 
Jackson teaches that lentivirus are the most efficient means of transducing myoblasts (see page 831, col 1). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate lentivirus encoding IL-15 as established through the teachings of O’Leary et al and Kang in view of Jackson et al. Such a modification would have resulted in a method encompassed by claim 1. As noted above: 1) Blanton et al teach development of porcine SkM to use as delivery vehicles for muscle regeneration and repair 2) O’Leary and Kang provide motivation to use IL-15 to improve these process and 3) Jackson teaches that the most efficient means to introduce genes into myoblasts is with lentiviral vectors. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved treatment. 
Regarding claim 3, Kang et al teach that administration of IL-15 improves muscle regeneration. Kang teaches isolation of satellite cells that were then differentiated. The differentiated cells were then treated with IL-15 (see page 8, col 2). 


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Blanton et al (Thesis, 1998, pages 1-149) in view of O’Leary et al (Scientific Reports, 2017, pages 1-12) and Kang et al (Cell Communication and Signaling, 2018, pages 1-11) and Jackson et al (FEBS J, 2013, pages 827-839) as applied to claim 1 and 3 above, and further in view of Wang et al ( ).
The vector GV492 was known in the art and applicants have provided no reason that this vector provides unique qualities that would occlude it’s use. For example, Wang uses this vector as an overexpression vector (see Table 1). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the vector of Wang et al given its qualities and ability to express at high levels as shown by Wang et al in methods requiring expression. Such a modification would have resulted in a method encompassed by claim 2 and 4. As noted above: 1) Blanton in view of O’Leary et al and Kang and Jackson et al establish the motivation and ability to express IL-15 from a lentivirus vector in myoblasts cells and 2) Wang et al teach that GV492 mediates high expression as a lentiviral vector (page 2, col 1 and Table 1). Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the vector would substitute for another known vector of similar nature. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633